Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-14 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for National Stage filing under 35 U.S.C. 371 of International Application No. PCT/KR2019/002744 filed March 8, 2019, which claims the benefit of Korean Application No. 10-2018-0027650 filed March 8, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) is submitted on 12/02/2020 was filed in compliance with the provisions of 37 CFR 1.97.  According, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 2019/0380011 A1), hereinafter Wong, in view of Singh et al. (US 2019/0372690 A1), hereinafter Singh. 

a method of transmitting and receiving a short message service (SMS)-related signal of a unified data management (UDM) in a wireless communication system (Figure 9), the method comprising: 
receiving, by the UDM, a message for making a request to a user equipment (UE) for routing information (Figure 9 and Paragraph 0062; at step 2, the SMS-IWMC can issue a sending routing info for short message request to an HSS/HLR/UDM) about the SMS from an SMS-gateway mobile switching center (GMSC) (Figure 9 and Paragraph 0062; at step 1, the SC can provide a message transfer to the SMS-IWMSC); 
checking whether a public land mobile network (PLMN) of an SMS function (SMSF) is identical to a PLMN of an SMS serving node (Figure 9 and Paragraph 0062; at step 3, the UDM transmits routing information for SM response message to SMS-IWMC, thus a PLMN of an SMSF is identical to a PLMN of an SMS serving node);
transmitting, by the UDM, a response message for the message for requesting the routing information to the SMS-GMSC (Figure 9 and Paragraph 0062; at step 3, the SMS-IWMC can receive a routing information for SM response message from the HSS/HLR/UDM. The response can include multiple node addresses).
Wong may not specifically teach transmitting, by the UDM, a reachability check request message for an SMS serving node, a PLMN of which is not identical to the PLMN of the SMSF, to the SMSF; receiving, by the UDM, a response to the reachability check request message from the SMSF; and transmitting, by the UDM, routing information to the SMSF based on the check result and the response to the reachability check request message.  In an analogous art, Singh teaches transmitting, by the UDM, a reachability check request message for an SMS serving node, a PLMN of which is not identical to the PLMN of the SMSF, to the SMSF; receiving, by the UDM, a response to the reachability check request message from the SMSF; and transmitting, by the UDM, routing information to the SMSF based on the check result and the response to the reachability check request message (Figure 6 and Paragraph 0073; UDM 327 may also support SMS management, wherein an SMS-FE implements the similar application logic as discussed previously.  Paragraph 0075; the CN 320 may include an SMSF, which may be responsible for SMS subscription checking and verification, and relaying SM messages to/from the UE 301 to/from other entities, such as an SMS-GMSC/IWMSC/SMS-router. The SMS may also interact with AMF 321 and UDM 327 for notification procedure that the UE 301 is available for SMS transfer (e.g., set a UE not reachable flag, and notifying UDM 327 when UE 301 is available for SMS).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Wong and Singh because it would balance between cost of higher latency and better detection accuracy in 5G wireless network (Singh, Paragraph 0004).

Regarding claim 8, claim 8 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Further,
a unified data management (UDM) device for transmitting and receiving a short message service (SMS)-related signal in a wireless communication system (Figures 2 and 9), the UDM device comprising: 
a memory (Figures 2, 9 and Paragraph 0017; an apparatus can include at least one memory); and 
at least one processor coupled to the memory, wherein the at least one processor (Figures 2, 9 and 12 and Paragraph 0017; an apparatus can include at least one processor.  The at least one memory and the computer program code can be configured to, with the at least one processor, cause the apparatus at least to perform the method according to the first and second embodiments respectively, in any of their variants).

Regarding claims 2 and 9, the combination of Wong and Singh teaches all of the limitations of claims 1 and 8, as described above.  Further Wong teaches wherein the response message for the message for requesting the routing information includes information about an SMS serving node which is not reachable to the SMSF (Figure 6 and Paragraph 0046; VPLMN [equivalent to SMS serving node] may be allowed to establish Nx to a local SMS function.  Thus VPLMN may also not be allowed to establish Nx interface to a local SMS function, thus SMS serving node is not reachable).

Regarding claims 3 and 10, the combination of Wong and Singh teaches all of the limitations of claims 2 and 9, as described above.  Further, Wong teaches wherein the SMS serving node is not reachable to the SMSF in absence of an interface between the SMS serving node and the SMSF (Figure 6 and Paragraph 0046; VPLMN may be allowed to establish Nx to a local SMS function.  Thus VPLMN may also not be allowed to establish Nx interface to a local SMS function).

Regarding claims 4 and 11, the combination of Wong and Singh teaches all of the limitations of claims 1 and 8, as described above.  Further, Wong teaches wherein the routing information includes information about an SMS serving node which is reachable to the SMSF (Figure 9 and Paragraph 0062; at step 3, the SMS-IWMC can receive a routing information for SM response message from the HSS/HLR/UDM. The response can include multiple node addresses, thus the SMS serving node is reachable to SMSF).

Regarding claims 5 and 12, the combination of Wong and Singh teaches all of the limitations of claims 1 and 8, as described above.  Further, Wong teaches wherein an SMS serving node which is reachable to the SMSF (Figure 6 and Paragraph 0046; VPLMN [equivalent to SMS serving node] may be allowed to establish Nx to a local SMS function).
In addition, Singh teaches attempts to transmit the SMS upon transmission failure of the SMS by the SMSF (Paragraphs 0042 and 0075; detection signal failure).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Wong and Singh because it would balance between cost of higher latency and better detection accuracy in 5G wireless network (Singh, Paragraph 0004).

Regarding claims 6 and 13, the combination of Wong and Singh teaches all of the limitations of claims 1 and 8, as described above.  Further, Wong teaches wherein the SMS serving node is one of a mobile switching center (MSC), a mobility management entity (MME), and an IP short-messaging gateway (IP-SM-GW) (Figure 6 and Paragraph 0046; a VPLMN may be allowed to establish Nx to a local SMS function, which may be the same one that is used for SGs to MME).

Regarding claims 7 and 14, the combination of Wong and Singh teaches all of the limitations of claims 2 and 9, as described above.  Further, Wong teaches wherein the information about the SMS serving node is one of information about an address of the SMS serving node or information about a PLMN to which the SMS serving node belongs (Figure 9 and Paragraph 0062; at step 3, the SMS-IWMC can receive a routing information for SM response message from the HSS/HLR/UDM. The response can include multiple node addresses).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./Examiner, Art Unit 2647                                                                                                                                                                                                        

/NIZAR N SIVJI/Primary Examiner, Art Unit 2647